—In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the father on the ground of permanent neglect, the Rockland County Department of Social Services appeals from an order of the Family Court, Rockland County (Garvey, J.), entered September 9, 1998, which, after a fact-finding hearing, found that the father had not permanently neglected the subject child, and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
There is no basis to disturb the Family Court’s finding that the father did not continuously or repeatedly fail to maintain contact with or plan for the future of his child. In light of that finding, the Family Court properly concluded that the subject child was not permanently neglected within the meaning of Social Services Law § 384-b (7) (see, e.g., Matter of Sheila G., 61 NY2d 368). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.